 Case: 4:19-cv-02851-RLW Doc. #: 10 Filed: 04/30/20 Page: 1 of 7 PageID #: 70



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

KIMBERLY A. VILLAREAL, et al.,                          )
                                                        )
          Plaintiffs,                                   )
                                                        )
V.                                                      )           No. 4: 19-CV-2851 RL W
                                                        )
B&C CONTRACTING SPECIALIST INC.,                        )
et al.,                                                 )
                                                        )
          Defendants.                                   )

                                   MEMORANDUM AND ORDER

          This matter is before the Court on Plaintiffs' Motion to Remand to State Court. [ECF

No. 8.] Defendant B&C Contracting Specialist Inc., d/b/a B&C Superior Contracting, LLC

("B&C") opposes the motion. Plaintiffs did not file a reply in support of their motion and the

time to do so has passed. Because the removal was timely the Court will deny the motion to

remand. On the Court's own motion, Defendant B&C will be ordered to file an Amended Notice

of Removal to correct its defective jurisdictional allegations, or this matter will be remanded for

lack of subject matter jurisdiction.

     I.       Background

          In September 2018, Plaintiffs Kimberly Villareal and Brian Hobby entered into a

construction contract with Defendant B&C for construction work on the Plaintiffs' property. 1

Plaintiffs filed this action in state court on August 12, 2019, asserting claims for breach of

contract, money had and received, unjust enrichment, fraudulent misrepresentation, and violation

of the Missouri Merchandising Practices Act against Defendants B&C, Brian Bemasco, and

Cassie Bemasco.

          1
         The Petition states that the parties' contract is attached as Exhibit 1, but the Petition in the state
court record filed upon removal does not have an exhibit attached thereto.
 Case: 4:19-cv-02851-RLW Doc. #: 10 Filed: 04/30/20 Page: 2 of 7 PageID #: 71



         Defendants Brian Bernasco and Cassie Bernasco (collectively "the Bernascos") were

served with summons and petition by personal service on Cassie Bernasco on September 11,

2019. 2 Plaintiffs served Defendant B&C by sending a copy of the summons and petition to the

Missouri Secretary of State, B&C's designated agent for service of process, on September 17,

2019. The Secretary of State received the summons and petition on September 24, 2019, and

sent them to B&C by UPS. (ECF No. 9-1 at 2.) The UPS tracking system shows B&C received

the summons and petition from the Missouri Secretary of State on September 28, 2019. (Id. at

4.) B&C removed the case to this Court on October 21, 2019. The Bernascos did not join in or

consent to the Notice of Removal.

   II.       Legal Standard

         "[T]he party seeking removal has the burden to establish federal subject matter

jurisdiction, Green v. Ameritrade, Inc., 279 F.3d 590, 596 (8th Cir. 2002); all doubts about

federal jurisdiction must be resolved in favor ofremand, Dahl v. R.J. Reynolds Tobacco Co., 478

F.3d 965, 968 (8th Cir. 2007)." Central Iowa Power Co-op. v. Midwest Indep. Transmission

Sys. Operator, Inc., 561 F.3d 904, 912 (8th Cir. 2009).

         "Any civil action brought in a State court of which the district courts of the United States

have original jurisdiction, may be removed by the defendant ... to the district court of the United

States." 28 U.S.C. § 1441(a). The notice of removal must be filed "within 30 days after the

receipt by the defendant, through service or otherwise, of a copy of the initial pleading setting

forth the claim for relief upon which such action or proceeding is based." Id. § 1446(b). The

thirty-day window is triggered when the defendant is officially served, and state law determines


         2
         Based on the state court record filed upon removal, it appears neither Defendant Brian Bernasco
nor Defendant Cassie Bernasco filed an answer or other responsive pleading in state court, and neither has
done so in this Court following removal. See Rule 8l(c)(2)(A), Fed. R. Civ. P. These defendants are
therefore in default.

                                                    2
 Case: 4:19-cv-02851-RLW Doc. #: 10 Filed: 04/30/20 Page: 3 of 7 PageID #: 72



when a defendant is properly served. Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526

U.S. 344, 351 (1999).

   III.      Discussion

          A. The Removal was Timely

          Plaintiffs argue the removal was untimely because B&C was served when the Missouri

Secretary of State received service on its behalf on September 6, 2019, the Bemascos were

served on September 11, 2019, and the Notice of Removal was filed more than thirty days later,

on October 21, 2019.       B&C responds that the thirty-day time period for filing a Notice of

Removal begins to run not when the Secretary of State is served, but when the party seeking

removal is served.

          Although it does not appear the Eighth Circuit has addressed this issue, it is generally

established under § 1446(b) that "the time for removal begins to run only when the defendant or

someone who is the defendant's agent-in-fact receives the notice via service, as prescribed in the

Murphy Brothers case," and not from the time of service on a statutory agent, such as the

Missouri Secretary of State. 14C Charles Alan Wright & Arthur R. Miller, Federal Practice &

Procedure § 3731 (Rev. 4th ed.). See,     ~'   Anderson v. State Farm Mut. Auto. Ins. Co., 917

F.3d 1126 (9th Cir. 2019) ("[T]he thirty-day removal clock under 28 U.S.C. § 1446(b)(l) does

not begin upon service on and receipt by a statutorily designated agent, and began in this case

only when State Farm actually received the Andersons' complaint."); Elliott v. American States

Ins. Co., 883 F.3d 384 (4th Cir. 2018) ("[W]e now hold that service on a statutory agent is not

service on the defendant within the meaning of§ 1446(b)."); Mahony v. Witt Ice & Gas Co., 131

F. Supp. 564, 568 (W.D. Mo. 1955) (the "period prescribed by Section 1446(b) runs from actual

receipt of the initial pleading by a [defendant], and not from time of service on the Secretary of



                                                 3
 Case: 4:19-cv-02851-RLW Doc. #: 10 Filed: 04/30/20 Page: 4 of 7 PageID #: 73



State who is a mere statutory agent with no duty to perform with respect to service upon him,

other than to forward the process to the non-resident defendant.").

       Because the thirty-day removal window was triggered when B&C received the summons

and petition from the Missouri Secretary of State on September 28, 2019, and the Notice of

Removal was filed on October 21, 2019, the removal was timely. 3

       B. B&C's Notice of Removal is Defective

       "Courts have an independent obligation to determine whether subject matter jurisdiction

exists[.]" Hertz Corp. v. Friend, 559 U.S. 77, 94 (2010). "Federal courts are courts of limited

jurisdiction. The requirement that jurisdiction be established as a threshold matter springs from

the nature and limits of the judicial power of the United States and is inflexible and without

exception." Kessler v. National Enters., Inc., 347 F.3d 1076, 1081 (8th Cir. 2003) (quotation

marks and quoted case omitted). Removal statutes are to be strictly construed. Nichols v.

Harbor Venture, Inc., 284 F.3d 857, 861 (8th Cir. 2002).

       In removal cases, the district court reviews the petition pending at the time of removal to

determine the existence of subject matter jurisdiction. St. Paul Mercury Indem. Co. v. Red Cab

Co., 303 U.S. 283, 291 (1938). It may also look to the notice of removal to determine its

jurisdiction. 28 U.S.C. § 1446(c)(2)(A)(ii); Ratermann v. Cellco P'ship, 2009 WL 1139232, at

*3 (E.D. Mo. Apr. 28, 2009). The removing defendant, as the party invoking jurisdiction, bears

the burden to prove that all prerequisites to jurisdiction are met. Central Iowa Power, 561 F.3d at

912. "[A]ll doubts about federal jurisdiction must be resolved in favor ofremand[.]" Id.



       3
         0rdinarily, all defendants must join in a notice ofremoval or the case will be remanded. Marano
Enterprises of Kansas v. Z-Teca Restaurants, L.P., 254 F.3d 753, 754 n.2 (8th Cir. 2001). See 28 U.S.C.
§ 1446(b)(2)(A). This is a procedural defect, however, which is waived unless objected to within 30 days
of removal. Nolan v. Prime Tanning Co., Inc., 871 F.2d 76, 78 (8th Cir. 1989). Plaintiffs did not raise
the "rule of unanimity" in their Motion to Remand.
                                                   4
 Case: 4:19-cv-02851-RLW Doc. #: 10 Filed: 04/30/20 Page: 5 of 7 PageID #: 74



       The diversity jurisdiction statute, 28 U.S.C. § 1332, requires complete diversity of

citizenship between plaintiffs and defendants. Buckley v. Control Data Corp., 923 F.2d 96, 97

n.6 (8th Cir. 1991 ). To establish complete diversity of citizenship, a complaint must include

factual allegations of each party's state of citizenship, including allegations of any corporate

party's state of incorporation and principal place of business.      28 U.S.C. § 1332(a), (c)(l);

Sanders v. Clemco Indus., 823 F.2d 214, 215 n.1, 216 (8th Cir. 1987). Further, "[I]t is not

enough for the parties to be diverse only at the time of removal. Nearly two centuries of

precedent establish diversity of citizenship must also exist at the time of commencement."

Reece v. Bank ofNew York Mellon, 760 F.3d 771, 777 (8th Cir. 2014).

       Here, the Petition alleges that the Plaintiffs are "residents of the State of Missouri." (ECF

No. 2 at 1.) It is well established that an allegation of residence is not the equivalent of an

allegation of citizenship, Sanders, 823 F.2d at 216, and an allegation of residence does not satisfy

the pleading requirements for federal diversity jurisdiction under 28 U.S.C. § 1332(a)(l ). See

Reece, 760 F.3d at 778. With respect to the Defendants' citizenship, the Petition alleges that

Defendant B&C is "a corporation organized in the state of Illinois and registered with the state of

Missouri," and that the Bemascos are "resident[s] of the State of Illinois." (ECF No. 2 at 1.)

The Petition contains no factual allegations as to B&C's state of principal place of business, or of

the Bemascos' state of citizenship.

       Defendant B&C's Notice of Removal does not include any factual allegations concerning

the parties' citizenship and merely asserts the legal conclusion that "there is diversity of

citizenship between the parties." (ECF No. 1 at 1.) Nor does the Notice of Removal include

factual allegations to establish that diversity of citizenship existed both at the time of filing and

the time of removal.



                                                 5
 Case: 4:19-cv-02851-RLW Doc. #: 10 Filed: 04/30/20 Page: 6 of 7 PageID #: 75



          The allegations of Plaintiffs' Petition and Defendant B&C's Notice of Removal therefore

do not contain sufficient allegations regarding Plaintiffs' citizenship or Defendants' citizenship,

both at the time of filing and the time of removal, to establish that complete diversity of

citizenship exists in this matter.

    IV.      Conclusion

          For the reasons discussed above, the Court finds that removal of this matter was timely

under 28 U.S.C. § 1446(b). The Court cannot determine, however, if it has subject matter

jurisdiction over this action. The Court will grant defendant B&C Contracting Specialist Inc.

seven (7) days to file an Amended Notice of Removal to adequately allege the requisite diversity

of citizenship of the parties. See 28 U.S.C. § 1653. Defendant's failure to timely and fully

comply with this Order will result in the remand of this case for lack of subject matter

jurisdiction.

          Accordingly,

          IT IS HEREBY ORDERED that Plaintiffs' Motion to Remand to State Court is

DENIED. [ECF No. 8]

          IT IS FURTHER ORDERED that by May 7, 2020, Defendant B&C Contracting

Specialist Inc. shall file an Amended Notice of Removal alleging facts sufficient to establish: ( 1)

Plaintiffs' citizenship at the time of filing and the time of removal, (2) its own citizenship at the

time of filing and removal, and (3) Defendants Brian Bemasco and Cassie Bemasco's citizenship

at the time of filing and removal.




                                                 6
 Case: 4:19-cv-02851-RLW Doc. #: 10 Filed: 04/30/20 Page: 7 of 7 PageID #: 76



       IT IS FURTHER ORDERED that if Defendant B&C Contracting Specialist Inc. does

not timely and fully comply with this Order, this matter will be remanded to the state court from

which it was removed, for lack of subject matter jurisdiction.




                                                 ~~
                                                 RONNIE L. WHITE
                                                 UNITED STATES DISTRICT JUDGE


Dated this   ~y        of April, 2020.




                                                 7
